DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the acronym “APS” should be written as “atmospheric plasma spray”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operation of the component" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce an operation of the component.
The term “high temperature environment” in claims 1 and 9 is a relative term which renders the claims indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of temperature constitutes a high temperature.
Claim 9 recites the limitation “…to verify that the thickness exceeds a predetermined minimum value…” in line 9.  There is insufficient antecedent bases for this limitation in the claim because the claim introduces a first thickness and a second thickness and it is not clear which thickness value is referenced in the limitation.  For purposes of examination, the limitation will be interpreted as the second thickness.
Claim 2-8 and 10-16 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein), and further in view of Amano (US 4,774,150).
Regarding Claim 1:  Fujioka teaches a method of cleaning a component comprising:
providing the component (Fig. 5, element 70A) following an operation of the component in a high temperature environment (see pg. 1, BACKGROUND; [0041]); and
cleaning the component using a sponge jet blasting process [0023-0024].
Fujioka does not expressly disclose the component is coated in a thermal coating barrier.  However, Fujioka describes the component as a turbine blade [0001].  It is well known to provide a thermal barrier coating to such components to protect the surface in operation.
Fujioka does not expressly disclose measuring a cleaned thickness of the thermal barrier coating (i.e., thickness of the cleaned TBC coating) as claimed.  However, Amano teaches after removing material from a similar component, measuring a thickness of the cleaned component to verify that said thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment (see abstract; col. 3, ll. 5-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujioka by measuring a thickness of the cleaned coating to verify that said thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment, as suggested by Amano.
Regarding Claim 2:  Fujioka further teaches that the component includes a blade from a gas turbine [0001].
Regarding Claim 3:  Fujioka and Amano teach the elements of Claim 1 as discussed above. Fujioka teaches selecting a feed pressure for the sponge jet blasting process ([0027] teaches that the sponge blasting device is driven and the blast medium is projected toward the component, which inherently reads on a feed pressure, as claimed).
Regarding Claim 8:  Fujioka and Amano teach the elements of Claim 1 as discussed above.  Fujioka does not expressly disclose that the component is one of a transition, basket, and a support housing as claimed.  However, these components are well known features of the turbine systems similar to that of Fujioka.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Fujioka and Amano to a transition, basket, or a support housing, with a reasonable expectation of sufficiently cleaning the component.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein) and Amano (US 4,774,150) as applied to claim 1 above, and further in view of Markowski et al. (US 2014/0273747).
Regarding Claim 4:  Fujioka and Amano teach the elements of Claim 1 as discussed above, but do not expressly disclose measuring a start thickness of the TBC to verify that the start thickness is greater than a predetermined threshold value.  Markowski teaches a similar method of cleaning a coated component, the method comprising measuring a first thickness of the coating to subsequently calculate a removed thickness to determine if a coating removal process should be performed or terminated [0040, 0042].  Markowski teaches that coating removal is not performed once enough or too much coating has been removed [0042].  Markowski teaches that the thickness of the removed material may affect whether the component is in conformance with a specification for that component [0005].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujioka by measuring a first thickness to determine if the sponge blasting process should be performed, as suggested by Markowski.
Regarding Claim 5:  Fujioka, Amano, and Markowski teach the elements of Claim 4 as discussed above.  Markowski further teaches comparing the start thickness of the coating to a thickness of the cleaned component to determine a removed thickness of the coating in order to determine if coating removal should be terminated [0040, 0042].
Regarding Claim 6:  Fujioka, Amano, and Markowski teach the elements of Claim 5, as discussed above.  They do not expressly disclose the range of the removed thickness.  However, Amano teaches that it is conventionally known that a thermal barrier coating layer preferably has a thickness of more than 0.2 mm in order to provide a required thermal effect (col.1, ll. 35-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to provide a removed thickness of less than 0.025 mm to ensure the coating provides the required thermal effect, as suggested by Amano.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein) and Amano (US 4,774,150) as applied to claim 1 above, and further in view of Kaneko et al. (JP 2014159641, machine translation referenced herein).
Regarding Claim 7:  The prior art teaches the elements of Claim 1 as discussed above, but do not expressly disclose applying a pass of APS spray or coat. However, Kaneko teaches a method of applying a repair coat of a thermal barrier coating by atmosphere plasma spray (pg. 3, fourth full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to apply a pass of APS spray to coat the TBC as suggested by Kaneko.  Though Kaneko does not expressly disclose only a single pass of the spray, one of ordinary skill in the art would have found it obvious to do so in order to maintain a required thickness of the coating, for example.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein), and further in view of Markowski et al. (US 2014/0273747) and Amano (US 4,774,150).
Regarding Claim 9:  Fujioka teaches a method of cleaning a component comprising:
providing the component (Fig. 5, element 70A) following an operation of the component in a high temperature environment (see pg. 1, BACKGROUND; pg. 5, last paragraph); and
selecting an operating parameter of a sponge jet blasting process and cleaning the component using the sponge jet blasting process (pg. 4, first full paragraph).
Fujioka does not expressly disclose the component is coated in a thermal coating barrier.  However, Fujioka describes the component as a turbine blade (see abstract).  It is well known to provide a thermal barrier coating to such components to protect the surface in operation.
Fujioka does not expressly disclose measuring a first thickness of the TBC to verify that the first thickness is greater than a predetermined threshold value.  Markowski teaches a similar method of cleaning a coated component, the method comprising measuring a first thickness of the coating to subsequently calculate a removed thickness to determine if a coating removal process should be performed or terminated [0040, 0042].  Markowski teaches that coating removal is not performed once enough or too much coating has been removed [0042].  Markowski teaches that the thickness of the removed material may affect whether the component is in conformance with a specification for that component [0005].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujioka by measuring a first thickness to determine if the sponge blasting process should be performed, as suggested by Markowski.
Fujioka does not expressly disclose measuring a second thickness of the TBC to determine the amount of TBC removed during cleaning and to verify that the second thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment.  Markowski teaches measuring a second thickness to determine the amount of TBC removed during cleaning [0042]. Though Markowski teaches using the removed thickness measurement to determine an endpoint for cleaning ([0042], Markowski teaches the calculated removed thickness is compared to a predetermined thickness which corresponds to an amount of material  that is to be removed from the component), Markowski does not expressly disclose the removed thickness is used to verify that the removed thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment. However, Amano teaches after removing material from a similar component, measuring a thickness of the cleaned component to verify that said thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment (see abstract; col. 3, ll. 5-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujioka by measuring a thickness of the cleaned coating to verify that said thickness exceeds a predetermined minimum value that will allow the return of the component to the high temperature environment, as suggested by Amano.
Regarding Claim 10:  The prior art teaches the elements of Claim 9 as discussed above.  Fujioka does not expressly disclose that the component is one of a transition, basket, and a support housing as claimed.  However, these components are well known features of the turbine systems similar to that of Fujioka.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Fujioka and Amano to a transition, basket, or a support housing, with a reasonable expectation of sufficiently cleaning the component.
Regarding Claim 11: Fujioka further teaches that the component includes a blade from a gas turbine (see abstract).
Regarding Claim 12:  The prior art teaches the elements of Claim 9 as discussed above. Fujioka teaches selecting a feed pressure for the sponge jet blasting process (pg. 5, fifth paragraphs teaches that the sponge blasting device is driven and the blast medium is projected toward the component, which inherently reads on a feed pressure, as claimed).
Regarding Claim 13:  The prior art teaches the elements of Claim 9, as discussed above.  They do not expressly disclose the range of the removed thickness amount.  However, Amano teaches that it is conventionally known that a thermal barrier coating layer preferably has a thickness of more than 0.2 mm in order to provide a required thermal effect (col.1, ll. 35-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to provide a removed thickness of less than 0.025 mm to ensure the coating provides the required thermal effect, as suggested by Amano.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein), Markowski et al. (US 2014/0273747), and Amano (US 4,774,150) as applied to claim 9 above, and further in view of Kaneko et al. (JP 2014159641, machine translation referenced herein).
Regarding Claims 14 and 15:  The prior art teaches the elements of Claim 9 as discussed above, but do not expressly disclose applying a pass of APS spray or coat. However, Kaneko teaches a method of applying a repair coat of a thermal barrier coating by atmosphere plasma spray (pg. 3, fourth full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to apply a pass or two of APS spray to coat the TBC as such technique is recognized in the prior art for applying the coating, as suggested by Kaneko.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP 4716084, machine translation referenced herein), Markowski et al. (US 2014/0273747), and Amano (US 4,774,150) as applied to claim 9 above, and further in view of Beckel et al. (US 2010/0072072).
Regarding Claim 16:  The prior art teaches the elements of Claim 9 as discussed above, but do not expressly disclose using an eddy current process to measure the first and second thicknesses. However, Beckel teaches that it is known to use an eddy current process to measure thicknesses of a thermal barrier coating on a component [0045].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by using an eddy current process to measure the thicknesses since such process is recognized in the prior art as suitable for this purpose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714